783 N.W.2d 111 (2010)
WOODWARD PARKING COMPANY, Petitioner-Appellee,
v.
CITY OF DETROIT, Respondent-Appellant.
Docket Nos. 140073, 140074, 140075. COA Nos. 285073, 285074, 285075.
Supreme Court of Michigan.
June 23, 2010.

Order
By order of February 26, 2010, the application for leave to appeal the October 19, 2009 order of the Court of Appeals was held in abeyance pending the decision in Briggs Tax Service, LLC v. Detroit Public Schools, et. al (Docket Nos. 138168, 138179, 138182). On order of the Court, the opinion having been issued on March 30, 2010, 485 Mich. 69, 780 N.W.2d 753 (2010), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the decision of the Tax Tribunal. The assessing officer and the petitioner did not make a mutual mistake of fact. As a result, the three-year limitations period of MCL 211.53a does not apply to the petitioner's claim. Accordingly, the Tax Tribunal did not err in dismissing the petitioner's claim. Briggs Tax Service, *112 LLC v. Detroit Public Schools, et al, 485 Mich. 69, 780 N.W.2d 753 (2010).